(DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, Sasamoto in [0126], [0129] teaches a series of operations produces a sequence of image of which one is first test image, another is second image, in [0129] teaches the image with high contrast to be obtained is the normal image, in Fig.5, [0095], [0099]-[0100] teaches drive the driver component to coincide the object with the detection position and control the photosensitive element to capture the detection image of the area sequentially located at the detection position after the object is coincided with the detection position.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150212008 A1  Sasamoto; Hiromichi et al. (hereafter Sasamoto), and further in view of US 20070103893 A1 Tanaka.
Regarding claim 1, Sasamoto discloses An image detection scanning system for object surface defects, suitable for inspecting an object (i.e.Fig.5), the system comprising: a driver component carrying the object (i.e.[0100]), wherein a surface of the object is divided along an extension direction into a plurality of areas (i.e.Fig.8, [0122]-[0123]), the driver component further moving the object to coincide the object with a detection position (I.e.[0095], wherein the location of testing region is the detection position), and sequentially moving the plurality of areas to the detection position after the object is coincided with the detection position (i.e.[095]); a light source component configured to face the detection position (i.e.Fig.2, [0060]), providing detection light to illuminate the detection position (i.e.[0103]), a light incident angle of the detection light relative to a normal line of the area located at the detection position being less than or equal to 90 degrees (i.e.Fig.8, [0125], wherein the light for current test region located at the detection position is the detection light); a photosensitive element configured to face the detection position (i.e.Fig.1, [0061], wherein the camera or image sensor inherently has photosensitive array, and it faces the test region situating on the site), wherein a photosensitive axis of the photosensitive element is parallel to the normal line or is between the normal line 
Tanaka teaches control the photosensitive element to capture a first test image according to test light before the object is coincided with the detection position; if the first test image is not normal: control the light source adjustment component to perform a calibration procedure on the light source component; control the photosensitive element to capture a second test image.
However, Tanaka teaches control the photosensitive element to capture a first test image according to test light before the object is coincided with the detection position 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the image detection scanning system for object surface defects disclosed by Sasamoto to include the teaching of Tanaka, in order to provide a defect inspection device that inspects surface defects in a substrate, as taught by Tanaka (i.e.[0003]).
Regarding claim 7, see the rejection for claim 1.  Sasamoto further discloses An image detection scanning method for object surface defects, suitable for inspecting an object (i.e.Fig.1), the method comprising: capturing a first test image by a photosensitive element according to test light from a light source component (i.e.Fig.1, [0061], [0095], wherein a series of operations produces a sequence of image of which one is the first test image); capturing a second test image by the photosensitive element (i.e.[0033]); after coinciding the object with the detection position, sequentially moving one of a plurality of areas on a surface of the object to the detection position (i.e.[0095], [0129], wherein the testing operation includes a stops at a location for test region, and obtains an image of the test region as the detection image), wherein the plurality of areas are divided along an extension direction of the surface (i.e.Fig.8, [0122]-[0123]).

However, Tanaka teaches determining that the first test image is not normal by a processor; performing a calibration procedure on the light source component to adjust a light incident angle of the test light (i.e.Fig.1, [0122], [0127], wherein in the repeated operations, after a defect appeared image as the no normal being extracted, the angle of light incident towards specimen changes); determining that the second test image is normal (i.e.[0093]) and generating a coincidence signal accordingly (i.e.[0101]-[0102]); coinciding the object with a detection position according to the coincidence signal (i.e.[0105]-[0106]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the image detection scanning methos for object surface defects disclosed by Sasamoto to include the teaching of Tanaka, in order to provide a defect inspection device that inspects surface defects in a substrate, as taught by Tanaka (i.e.[0003]).





Claims 2-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto, in view of Tanaka, and further in view of US 20170257576 A1 MITSUI; Satoshi et al. (hereafter Mitsui).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Sasamoto, Tanaka and Mitsui before him/her, to modify the image detection scanning system for object surface defects disclosed by Sasamoto to include the teaching in the same field of endeavor of Tanaka and Mitsui, in order to provide a defect inspection device that inspects surface defects in a substrate, as taught by Tanaka (i.e.[0003]) and provide an communication terminal including an image management apparatus, an image processing system, a method for controlling display of captured images, as taught by Mitsui (i.e.[0003]).
Regarding claims 3, 9, Mitsui teaches The image detection scanning system for object surface defects according to claim 2, wherein the processor captures middle regions of the test images based on short sides of the detection images, and combines the plurality of middle regions into the object image (i.e.[0150], [0353]).
Regarding claim 4, Mitsui teaches The image detection scanning system for object surface defects according to claim 3, wherein the processor captures, based on a predetermined viewing angle within a field of view of the photosensitive element, the middle regions of the detection images corresponding to the predetermined viewing angle (i.e.[0096]).
Regarding claims 5, 11, Mitsui teaches The image detection scanning system for object surface defects according to claim 2, wherein the processor comprises: an artificial neural network system, for executing a predictive model by an artificial neural network system of the 
Regarding claim 6, Mitsui teaches The image detection scanning system for object surface defects according to claim 5, wherein the predictive model comprises a plurality of predetermined surface pattern types, and the artificial neural network system further categorizes the image block of the surface pattern of the object according to the plurality of predetermined surface pattern types (i.e.[0373]).
Regarding claim 10, see the rejection for claims 2, 4.
Regarding claim 12, Mitsui teaches The image detection scanning method for object surface defects according to claim 11, wherein in the step of executing the predictive model by the artificial neural network system, the artificial neural network system further categorizes the image bock of the surface pattern of the object according to a plurality of predetermined surface pattern types (i.e.[0373], [0381]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto, and further in view of US 20050200837 A1 Mydlack, Thomas L. et al. (hereafter Mydlack)
Regarding claim 13, Sasamoto discloses An image detection scanning system for object surface defects, suitable for inspecting an object (i.e.Fig.5), the system comprising: a driver component carrying the object (i.e.[0100]), wherein a surface of the object is divided along an extension direction into a plurality of areas (i.e.Fig.8, [0122]-[0123]), the driver component further moving the object to coincide the object with a detection position (i.e.[0095], wherein the location testing region is the detection position), and sequentially moving the plurality of areas to the detection position after the object is coincided with the detection position (i.e.[095]); a light source component configured to face the detection position (i.e.Fig.2, [0060]), providing detection light to illuminate the detection position 
Sasamoto fails to disclose combine the multiple images into an object image.
However, Mydlack teaches combine the multiple images into an object image (i.e.[0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the image detection scanning system for object surface defects disclosed by Sasamoto to include the teaching of Tanaka, in order to provide a defect inspection device that inspects surface defects in a substrate, as taught by Tanaka (i.e.[0003]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto, in view of Mydlack and further in view of Mitsui.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Sasamoto, Tanaka and Mitsui before him/her, to modify the image detection scanning system for object surface defects disclosed by Sasamoto to include the teaching in the same field of endeavor of Tanaka and Mitsui, in order to provide a defect inspection device that inspects surface defects in a substrate, as taught by Tanaka (i.e.[0003]) and communication terminal including an image management apparatus, an image processing system, a method for controlling display of captured images, as taught by Mitsui (i.e.[0003]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY Y. LI/Primary Examiner, Art Unit 2487